DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 13 objected to because of the following informalities:  punctuation is missing after “the first position” in claim 10, line 13 and claim 13, line 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2000-142060 A, Machine Translation of Description ‘MTD’) in view of Lambert (FR 2496208 A1, Machine Translation of Description ‘MTD’).
With respect to claims 1-5, 8-10 and 13, Hamada et al. discloses a suspension device (fig. 1) for vehicles, the suspension device (fig. 1) comprising: a damper (15) disposed between a wheel (3) of a Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Hamada et al. discloses the structural limitation of the claim.  Hamada et al. is silent regarding the bushing being elastic.  Lambert teaches of a bush (fig. 3) including a cylindrical elastic member (8) fitted onto an outer circumference of the shaft (10) and interposed between the shaft (10) and the damper (1).  (Figs. 1-3, MTD pages 1-2.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the elastic bush system as described in Lambert into the invention of Hamada et al. in order to provide variable torsional flexibility.  (MTD page 1.)  Regarding the limitation of “an axis of the bush is disposed along a line of intersection between an imaginary first plane and an imaginary second plane, or along a line parallel to the line of intersection, the first plane being orthogonal to an axis of the damper when a stroke position of the wheel is a first position relative to the vehicle body in a vertical direction of the vehicle body, the second plane being orthogonal to the axis of the damper when the stroke position of the wheel is a second position different from the first position; the first position is close to a bump side relative to a predetermined reference position, and the second position is close to a rebound side relative to the predetermined reference position; wherein the second position is a position in which the damper is most extended; wherein the first position is a position at a time when two people having a certain weight are seated in front seats of the vehicle stopping on a horizontal road surface; wherein the first position is a position in which the damper is most retracted” there is reason to believe, based on the similarity of (material, structure, etc.) that the functional limitation(s) of the positions of the damper may be an inherent characteristic of the infrared detector of Adachi et al. since the average human body temperature is 98.6. In accordance with In re Best, 562 F. 2d 1252, 195 USPQ 430, 433 (CCPA 1977):
[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

This "burden of rebutting [may be of] the PTO's reasonable assertion of inherency under 35 USC 102, or of a prima facie case of obviousness under 35 USC 103" (195 USPQ at 432). Accordingly, the burden is placed upon the applicant to prove that the (suspension dynamics) limitation in question is/are not (an) inherent characteristic(s) of the suspension of Hamada et al.
Claims 6-7, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. and Lambert, as applied to claims 1, 10 and 13 above, and further in view of Osaki et al. (US 2006-248243 A; Machine Translation of Description ‘MTD’).
With respect to claims 6-7, 11-12 and 14-15, Hamada et al. discloses a knuckle (11) configured to support the wheel (3); a trailing arm (1) connected to the knuckle (11) and extending in a vehicle’s longitudinal direction; and a connecting part (5) configured to connect a front portion of the trailing arm (1) in the vehicle’s longitudinal direction to the vehicle body (7), the bush (22) is fitted onto the outer circumference of the shaft (18) that connects a lower end of the damper (15) to a rear portion of the trailing arm (1) in the vehicle’s longitudinal direction but is silent regarding an inward inclined damper.  Osaki et al. teaches of an axis of the damper (7) is inclined inward or outward in a vehicle width direction toward a top of the vehicle, and the axis of the bush (9) is inclined frontward or rearward in the vehicle’s longitudinal direction toward an inside or outside in the vehicle width direction (English abstract, Osaki et al. teaches the damper ‘is set in an oblique attitude of non-parallel in any direction of a longitudinal direction and a left/right direction of the vehicle’).  (Figs. 1-7, MTD paragraphs 6-20.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the damper and bush system as described in Osaki et al. into the invention of Hamada et al. so that the vibration in the front-rear and left-right directions can be attenuated.  (MTD paragraph 8.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616